DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  09/13/2021 has been entered. Claims 1, 4-8, 10-14, 17-22, and 24 are pending. Claims 1, 6, 17, and 21 have been amended. Claims 3 and 23 have been cancelled. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/20/2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson GB2097341 in view of Talucci US5667267.
Claim 21. Anderson discloses providing a vehicle in a transport configuration; and reconfiguring the vehicle from the transport configuration to a use configuration by extending a deck (14) outwardly in relation to a frame of the vehicle to thereby enlarge a training area defined by the mobile gym (Figs.1-3); and removably connecting at least one wall (19) to the deck (14) to at least partially enclose the area.
	Anderson discloses the mobile housing with an appropriate fixture and fitting and for entertaining visitors but is silent on being a gym and the wall being unitary.
Anderson discloses a plurality of panels 19 to form a removable wall (Fig.2), however it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the plurality of panels as a unitary panel since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Further, it has been held that the term “integral” is sufficiently broad to embrace constructions united by such means as fastening and welding.  
Talucci discloses a mobile gym (10) configured as a vehicle (Fig.1) wherein the frame defines a gym space to provide a training area (Figs.2-4). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the system of Anderson as a portable training area which can be moved to different location based on the need a taught by Talucci, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp.

Claim 22. Anderson as modified discloses extending the deck outwardly includes pivoting the deck from a closed position to an open position (Shown by dashed arrow in Fig.1).

Claim 24. Anderson as modified discloses covering (17) the training area to further enclose the training area (Fig.2).

Claims 1, 4-8, 10-14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson GB2097341 in view of Cantin US20120151851 and Talucci US5667267.
Claims 1, 6, 7, 8, and 17-18. Anderson discloses an expandable structure reconfigurable between a transport configuration and a use configuration (Fig.1), the expandable structure comprising: a frame (10); a deck (14) pivotably connected to the frame such that the deck is movable between an open position and a closed position (via 15) to thereby enlarge a training area defined by the expandable structure; at least one removeable wall (19) to at least partially enclose the area, a plurality of footings (16) configured to support the deck in the open position, the plurality of footings being spaced axially from each other along a longitudinal axis defined by the expandable structure (Fig.1), a covering (17) extending above the area such that the at least one removable wall is positioned between the deck (14) and the covering (Fig.2).
	Anderson discloses the mobile housing with an appropriate fixture and fitting and for entertaining visitors but is silent on being a gym, a control mechanism, and the wall being unitary. Anderson discloses a plurality of panels 19 to form a removable wall 
Talucci discloses a mobile gym (10) configured as a vehicle (Fig.1) wherein the frame defines a gym space to provide a training area (Figs.2-4). It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to use the system of Anderson as a portable training area which can be moved to different location based on the need a taught by Talucci.
	Cantin discloses an expandable structure (10) reconfigurable between a transport configuration (Fig.2); a deck (62) pivotably connected to the frame such that the deck is movable between an open position and a closed position to thereby enlarge a training area defined by the expandable structure; a control mechanism (176) connected to the deck to facilitate movement of the deck between the open position and the closed position; and a plurality of footings (148) configured to support the deck in the open position, the plurality of footings being spaced axially from each other along a longitudinal axis defined by the expandable structure, wherein the at least one footing is configured for removable connection to the deck [0064]. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to rely on the teaching of Cantin for its control mechanism to easily deploy and recall the deck and roof, since it has been held that broadly providing a mechanical or automatic means to 

Claim 4. Anderson as modified discloses the expandable structure further includes a covering (17) extending above the training area such that the at least one removable wall is positioned between the deck and the covering (Fig.2).

Claim 5. Anderson as modified discloses the at least one removable wall includes a material allowing light to pass therethrough (glazed frames 19, Fig.2)

Claim 10. Anderson as modified discloses the expandable structure further includes a wall fixedly connected to the frame opposite to the first deck (as shown in Fig.1).

Claim 11. Anderson as modified fails to disclose the limitation herein. Cantin at the time of the invention discloses the expandable structure further includes a second deck (82) positioned opposite to the first deck, the second deck being pivotably connected to the frame such that the second deck is movable between an open position and a closed position [0061]. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to provide the second deck for additional space, as a person with ordinary skill has good reason to pursue known options within his or her technical grasp

Claim 12. Anderson as modified discloses the first deck is configured for movement in a first direction and the second deck is configured for movement in a second direction opposite to the first direction (as suggested in Fig.3A - Cantin).

Claim 13. Anderson as modified discloses the second deck is generally identical to the first deck (as shown in Figs.5-6 of Cantin).

Claim 14. Anderson as modified discloses the expandable structure further includes: a first control mechanism (176) connected to the first deck to facilitate movement of the first deck between the open position and the closed position; and a second control mechanism (178) connected to the second deck to facilitate movement of the second deck between the open position and the closed position. It would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to rely on the teaching of Cantin for its control mechanism to easily deploy and recall the deck and roof, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  


Claim 19. Anderson as modified discloses the control mechanism is supported on the frame (Fig.3A Cantin).

Claim 20. Anderson as modified discloses one or more leads (306 Cantin) extending between the deck and the control mechanism to facilitate movement of the deck between the open position and the closed position.

Response to Arguments
Applicant’s arguments with respect to claims 1, 6, and 17 have been considered but are moot because the new ground of rejection does not rely on the new combination of reference applied herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attached NOTICE OF REFERENCE CITED.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAJIDE A DEMUREN whose telephone number is (571)270-7017.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 5712726754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BABAJIDE A DEMUREN/Primary Examiner, Art Unit 3633